     Case 4:20-cv-00200-O Document 36 Filed 03/05/21                            Page 1 of 25 PageID 1227



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION

ANTHONY ROHLF,                                              §
                                                            §
                     Petitioner,                            §
                                                            §
v.                                                          §    Civil Action No. 4:20-CV-200-O
                                                            §
BOBBY LUMPKIN, Director,                                    §
Texas Department of Criminal Justice,                       §
Correctional Institutions Division,                         §
                                                            §
                     Respondent.                            §

                                     AMENDED OPINION AND ORDER

         The Court’s attention has been called to the fact that a portion of the content beginning at the

bottom of page 19 of the Opinion and Order signed on February 8, 2021, was omitted (ECF No. 26).1

To correct this error and in aid of Petitioner’s appeal, the Court issues this amended opinion and

order to include the omitted material. FED. R. CIV. P. 60(a).

         Before the Court is a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed

by Petitioner, Anthony Rohlf, a state prisoner confined in the Correctional Institutions Division of

the Texas Department of Criminal Justice, against Bobby Lumpkin, director of that division,

Respondent. After considering the pleadings and relief sought by Petitioner, the Court has concluded

that the petition should be denied.

I. BACKGROUND

         Petitioner’s appellate counsel summarized the facts of the case as follows (any spelling,

punctuation, and/or grammatical errors are in the original):

                     On the evening of April 10, 2015, three friends, Jeff Henry, Pat Cleburn, and

         1
             The February 8, 2021, Opinion and Order is not paginated; thus, the pagination in the ECF header is used.
Case 4:20-cv-00200-O Document 36 Filed 03/05/21                Page 2 of 25 PageID 1228



    David Allen, who shared a house set out to drink beer and relax on a Friday evening.
    They went to Hoots Bar in Rendon, Texas. Hoots was a small local bar with pool
    tables, electronic games and a regular clientele, many of whom knew one another.

             On the same evening, another trio, Ashley Donahue, Paul Thomas and . . .
    Anthony Rohlf, set out with much the same purpose for Hoots Bar. When they
    arrived at the bar they headed back to play pool. Jeff noticed Ashley while she was
    playing pool and was attracted to her. After Paul and Anthony had a disagreement
    over the rules of the game, Paul moved off to play an electronic game. Anthony
    decided he was not enjoying the bar and asked Ashley for the keys to her car. Ashley
    refused to give him the keys, but did give him the key fob remote so he could sit in
    the car.

             Then Ashley and Paul sat down at a table behind Jeff, Pat and Dave to drink
    beer. The attraction that Jeff felt toward Ashley was mutual and she asked Paul to ask
    Jeff to join them at their table. Jeff did so. At closing time, Jeff invited Ashley to
    come home with him. She agreed. Ashley, Jeff and Paul headed out of the bar while
    Pat and Dave settled their tab.

            In the parking lot, Ashley’s car was parked next to Dave’s truck. Ashley
    approached Anthony, introduced him to Jeff and then told him she was going home
    with Jeff and his friends. Anthony, who is her cousin, got angry at this and accused
    her of being a whore and planning to have sex with all of them.

            Jeff turned to ask Dave if he had any problem with Ashley coming home with
    them and Dave said no. Suddenly, Anthony ran up and hit Jeff in the side. After a few
    moments, Jeff looked down at the area of his body where he received the blow and
    realized he had been stabbed in the side just under his arm pit. Anthony had retreated
    into the darkness.

            When Pat realized that Jeff had been stabbed he got up into the front
    passenger side of the truck (the truck sat very high because it was jacked up with
    risers) and said he was going to call the police. Anthony then ran up to him an
    stabbed him in the right arm.

            Dave, who owned the truck, had a handgun in the truck. He retrieved it.
    Anthony, jumped in Ashley’s car in and began to drive out of the parking lot. Paul
    was in the front passenger seat. Dave aimed the gun at the car, but because Anthony
    was no longer threatening him or his friends, he did not fire.

            The three roommates, along with Ashley, returned to the bar and the Sheriff’s
    Department and an ambulance were called. Once inside the bar, Jeff began having
    trouble breathing, and laid down on the floor. Pat was given some cloths to staunch


                                              2
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                  Page 3 of 25 PageID 1229



       the bleeding of his arm. When the ambulance arrived, Jeff and Pat were taken to John
       Petersmith Hospital. Jeff had a punctured lung and wound up in the hospital for two
       weeks. Pat’s wound was cleaned and closed and he was then able to proceed to the
       Sheriff’s Office to give a statement.

               Ashley told sheriff’s deputies at the bar that Anthony was most likely headed
       for her house in rural Johnson County. The Johnson County authorities were
       informed and Lieutenant Stubbs of the Johnson County Sheriff’s Office was in the
       area. He saw the car, got behind it and turned on his emergency lights. Anthony
       stopped the car and ran on foot. Lieutenant Stubbs was unable to catch him and make
       an arrest.

                On April 25, 2015, Ashley Donahue was pulled over by Cleburne Police for
       a traffic violation. In the car was a male passenger who identified himself as Robert
       Johnson. He denied having any identification with him. When Officer Alexander
       could not find a Robert Johnson who fit the man, he asked for more information and
       the man verbally gave him a social security number and told him he was from
       Louisiana. The first three numbers of the social security number did not correspond
       to Louisiana, but to Kansas.

               Officer Alexander then had the man step from the car and saw that he had a
       wallet chained to his belt. When he checked the wallet he found a Texas driver’s
       license for Anthony Rohlf. Finding there was a felony warrant out for Anthony, he
       arrested him.

               At trial, Anthony testified and gave a somewhat different account of the
       conflict. He said that Jeff pushed him and he hit Jeff with his fist. A brief exchange
       of blows occurred, then Pat and Dave begin [sic] to rush toward Anthony and Jeff.
       That is when Anthony pulled a knife and stabbed Jeff in fear that he was about to be
       overwhelmed. Anthony felt he was being “backed into a corner” by Jeff and Pat and
       he saw Dave coming around the truck. He believed Dave had a gun because he had
       seen an empty holster in the truck. He said he stabbed Pat in the arm as Pat
       approached Anthony at a brisk jog. He then fled in Ashley’s car.

               Anthony was charged, in two cases, with aggravated assault with a deadly
       weapon. Both cases were tried together before a single jury. The court included a
       charge on self defense in each case in its jury instructions. The jury found Anthony
       not guilty in the assault on Jeff but convicted him in the assault on Pat. [Anthony]
       went to the court for punishment and was sentenced, after pleading true to the
       enhancement count, to 25 years in the Institutional Division of the Texas Department
       of Criminal Justice.

App. Br. 3-8, ECF No. 18-12 (record citations omitted).


                                                 3
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                                Page 4 of 25 PageID 1230



          Petitioner’s conviction was affirmed on appeal and the Texas Court of Criminal Appeals

refused his petition for discretionary review. Electronic R., ECF No. 18-19. Petitioner also filed a

state habeas-corpus application challenging his conviction, which was denied by the Texas Court

of Criminal Appeals without written order. SHR213-44, ECF No. 18-32; Action Taken, ECF No. 18-

27. This federal petition for habeas-corpus relief followed.

II. ISSUES

          Petitioner raises six grounds for relief, which are generally construed to raise the following

claims:

          (1)        he was denied a sufficiency-of-the-evidence review on appeal;

          (2)        the trial court breached its official duty and was an interested party;

          (3)        there were defects in the state habeas proceeding as to his ineffective-
                     assistance-of-trial-counsel claims;

          (4)        he was denied counsel at critical stages and not allowed to supplement the
                     record in the state habeas proceedings;

          (5)        there were defects in the state habeas proceeding as to his ineffective-assistance-of-
                     appellate-counsel claims; and

          (6)        the prison law library is inadequate.

Pet. 6-7a, ECF No. 1. Because the claims are multifarious and rambling, they are addressed in this

opinion as thoroughly as practicable.

III. RULE 5 STATEMENT

          Respondent does not believe that the petition is untimely or subject to the successive-petition

bar but does assert that one or more of Petitioner’s claims are unexhausted and procedurally barred.



          2
              “SHR” refers to the record of Petitioner’s state habeas proceeding in WR-90,317-01.

                                                            4
  Case 4:20-cv-00200-O Document 36 Filed 03/05/21                    Page 5 of 25 PageID 1231



Resp’t’s Ans. 5, ECF No. 17. To the extent Petitioner’s claims are deemed unexhausted in state

court, Petitioner has expressly waived the claims. Mot. & Order, ECF No. 24 & 25.

IV. DISCUSSION

        A. Legal Standard for Granting Habeas-Corpus Relief

        A § 2254 habeas petition is governed by the heightened standard of review provided for in

the Anti-Terrorism and Effective Death Penalty Act. 28 U.S.C. § 2254. Under the Act, a writ of

habeas corpus should be granted only if a state court arrives at a decision that is contrary to or an

unreasonable application of clearly established federal law as established by the Supreme Court or

that is based on an unreasonable determination of the facts in light of the record before the state

court. 28 U.S.C. § 2254(d)(1)-(2); Harrington v. Richter, 562 U.S. 86, 100 (2011). This standard is

difficult to meet and “stops short of imposing a complete bar on federal court relitigation of claims

already rejected in state proceedings.” Richter, 562 U.S. at 102.

        The statute further requires that federal courts give great deference to a state court’s factual

findings. Hill v. Johnson, 210 F.3d 481, 485 (5th Cir. 2000). Section 2254(e)(1) provides that a

determination of a factual issue made by a state court shall be presumed to be correct. The petitioner

has the burden of rebutting the presumption of correctness by clear and convincing evidence. 28

U.S.C. § 2254(e)(1); Miller-El v. Cockrell, 537 U.S. 322, 340 (2003); Williams v. Taylor, 529 U.S.

362, 399 (2000). Additionally, when the Texas Court of Criminal Appeals, the state’s highest

criminal court, denies relief without written order, typically it is an adjudication on the merits, which

is likewise entitled to this presumption. Richter, 562 U.S. at 100; Ex parte Torres, 943 S.W.2d 469,

472 (Tex. Crim. App. 1997). In such a situation, a federal court “should ‘look through’ the

unexplained decision to the last reasoned state-court decision providing” particular reasons, both


                                                   5
  Case 4:20-cv-00200-O Document 36 Filed 03/05/21                      Page 6 of 25 PageID 1232



legal and factual, “presume that the unexplained decision adopted the same reasoning,” and give

appropriate deference to that decision. Wilson v. Sellers, --- U.S. ---, 138 S. Ct. 1188, 1191-92

(2018).

          B. Sufficiency of the Evidence

          Under his first ground, Petitioner claims that he has never been given a proper “sufficiency

review” of the evidence on direct appeal. Pet. 6, ECF No. 1; Pet’r’s Mem. 1, ECF No. 2. On appeal,

Petitioner’s appointed counsel filed an Anders brief and Petitioner filed a pro se response

challenging, among other things, the legal and factual sufficiency-of-the-evidence as to the “nature

of the weapon used.” Anders Br., ECF No. 18-12; App. Am. Br. 2, 15-16, ECF No. 18-11.

Specifically, he argued:

          Where the deadly nature of the weapon is an issue, the jury will not be allowed to
          infer deadliness solely from superficial wounds, even though those wounds may
          require suturing. There was but a single wound on the shoulder of Pat. It was only
          described once as being covered in a bloody gauze. Pat was taken to the hospital after
          a delay, and only stayed there for a short time. No expert testimony was given by
          anyone (doctors, EMT, nurses, etc). The wound was not shown to be deadly by its
          nature, area of injury, loss of function or pain other then the initial. Evidence should
          be produced in this cause in and of itself, and should not be inferred from the other
          case as I was acquitted of the cause.

App. Am. Br. at 15 (citations omitted).

          The appellate court conducted an independent review of the record, counsel’s brief, and

Petitioner’s pro se response, agreed that the appeal was wholly frivolous and without merit, and

found nothing in the record that might arguably support the appeal. Mem. Op. 2-3, ECF No. 18-4.

Petitioner claims that he was denied “his direct appeal” as a result of the appellate court’s failure to

consider or address his sufficiency-of-the-evidence claim in light of Bledsoe v. State, 178 S.W.3d

824, 826-27 (Tex. Crim. App. 2005), providing that when an appellant’s counsel submits an Anders


                                                     6
  Case 4:20-cv-00200-O Document 36 Filed 03/05/21                    Page 7 of 25 PageID 1233



brief, the state appellate court is not required to address the appellant’s arguments in his pro se

response. Respondent asserts that the claim is unexhausted and procedurally barred, however the

Court finds that Petitioner sufficiently exhausted the claim by raising it in his pro se response to the

Anders brief and generally in his petition for discretionary review. Resp’t’s Answer 6, ECF No. 17;

App. Am. Br. 2, 15-16, ECF No. 18-11; Pet. for Discretionary Review 1, ECF No. 18-16.

        Nevertheless, contrary to Petitioner’s assertion, the appellate court did consider his

sufficiency-of-the-evidence claim, albeit in an Anders context, and ruled against Petitioner. A deadly

weapon is “anything that in the manner of its use or intended use is capable of causing death or

serious bodily injury.” TEX. PENAL CODE ANN. § 1.07(a)(17)(B) (West 1994). Deferring to the state

court’s implied finding that the evidence was sufficient to show that Petitioner’s knife as used was

a deadly weapon, the state court’s determination of the issue is not objectively unreasonable.

Although a knife is not a deadly weapon per se and there was no expert medical testimony to

establish the deadliness of the knife, there was opinion testimony on the deadliness of a knife from

Sergeant Kelly and Deputy Rodriguez. Reporter’s R., vol. 4, 9, 28-29, ECF No. 18-24. Viewing that

testimony in the light most favorable to the jury’s deadly-weapon finding, the evidence was

sufficient to support the jury’s deadly-weapon finding. Jackson v. Virginia, 443 U.S. 307, 319

(1979). The seriousness of the injury is irrelevant. See Denham v. State, 574 S.W.2d 219 (Tex. Crim.

App. 1978). And, although it does appear that a portion of the testimony was not recorded or

transcribed, there is no indication that the absence of that portion was material to Petitioner’s

sufficiency claim or in any way impeded meaningful review of the claim. Reporter’s R., vol. 4, 21,

ECF No. 18-24; Schwander v. Blackburn, 750 F.2d 494, 497-98 (5th Cir. 1985) (explaining that

petitioner was not denied a meaningful appeal where the omitted portions of the trial transcript were


                                                   7
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                    Page 8 of 25 PageID 1234



immaterial to the error alleged on direct appeal); Thomas v. Cain, No. 12-2818, 2013 WL 5960808,

at *5 (E.D. La. Nov. 6, 2013) (finding that the record was adequate for resolution of appellate

claims).

       C. Trial Court Error

       Under his second ground, Petitioner claims that the trial court breached its official duty and

was an interested party. Pet. 6, ECF No. 1; Pet’r’s Mem. 3-6, ECF No. 2. According to Petitioner,

although he was charged with two separate offenses against two separate victims, “the defense

combined both individual offenses into a single act of self-defense against a group” and the trial

court’s charge “only authorized all or nothing verdicts.” Id. at 3-4 (emphasis in original). Therefore,

“[w]hen the verdict that was against the instruction was returned [in Patrick’s case], it was the duty

of the court to repair it”—i.e., resolve the conflicting verdicts. Id. at 4. In other words, he “was

entitled to an acquittal if self-defense was proved in either case, as the same facts produced such a

right.” SHR 21, ECF No. 18-32. He also claims that the trial court was an interested party and

biased. Respondent asserts that the claim is unexhausted and procedurally barred, however the Court

finds that the first claim was sufficiently exhausted in Petitioner’s state habeas-corpus application.

Id. at 20-21; Resp’t’s Answer 6, ECF No. 17. The Court does, however, agree that the second claim

was unexhausted in the state courts and is therefore waived. Mot. & Order, ECF Nos. 24 & 25.

       The state habeas court adopted the following factual findings relevant to the first issue:

       13.     The jury found [Petitioner] guilty of aggravated assault with a deadly weapon
               as alleged in the indictment.

       14.     The jury found [Petitioner] not guilty in Cause Number 1411872, aggravated
               assault with a deadly weapon.

       15.     This case and Cause Number 1411872 alleged aggravated assault with a


                                                  8
  Case 4:20-cv-00200-O Document 36 Filed 03/05/21                    Page 9 of 25 PageID 1235



                deadly weapon occurring on the same day, during the same transaction,
                against two separate victims, Jeff and Patrick.

        16.     There were not multiple assailants but two victims.

        17.     [Petitioner] stabbed the victim in Cause Number 1411872, Jeff, as Jeff was
                standing outside a vehicle after a confrontation regarding [Petitioner]’s
                cousin.

        18.     [Petitioner] stabbed the victim in this case, Patrick, while Patrick was in
                friend’s truck trying to call the police after [Petitioner] stabbed Jeff outside
                the vehicle.

SHR 164, ECF No. 18-32 (record citations omitted).

        Based on its findings, the state court concluded that the verdict was proper and responsive

to the court’s charge. Id. at 173. Petitioner presents no convincing evidence or argument to rebut the

state habeas court’s findings. Thus, deferring to those findings, there was no conflict in the jury’s

answers in the two cases and the trial court was not required to provide additional instructions or

retire the jury for further deliberations. From the testimony, the jury could have reasonably concluded

that there were not multiple assailants acting together at the same time and that at the time Petitioner

assaulted Patrick he was not under attack or attempted attack. See Jordan v. State, 593 S.W.3d 340,

343 (Tex. Crim. App. 2020). His argument that the acquittal by reason of self-defense in one case

“discharged” him from being held responsible for his actions in both cases and/or somehow rendered

him the only victim against multiple assailants is not supported by the evidence and was not a

defensive theory at trial. Pet’r’s Mem. 7, ECF No. 2; SHR 139, ECF No. 18-32.

        D. Defects in the State Habeas Proceeding

        Under his third and fifth grounds, Petitioner claims that the state habeas court’s fact-finding

process was unreasonable and inadequate to resolve his ineffective-assistance-of-counsel claims and



                                                   9
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                     Page 10 of 25 PageID 1236



that the state court’s conclusions drawn therefrom are thus unreasonable. Pet. 7, 11, ECF No. 1;

Pet’r’s Mem. 6-25, 28-29, ECF No. 2. Also, a general theme throughout Petitioner’s pleadings is that

there are inaccuracies in the state habeas court’s factual findings and that he was not allowed to

supplement the record in state court to include, among other things, (1) Petitioner’s proposed

findings of fact and conclusions of law; (2) the attachments included in this federal petition; (3)

discovery of items to prove the issues, “such as jury charge, transcript, prosecution files, etc.”; (4)

interrogatories; (5) a live hearing; and (6) “any other things deemed relevant to the issues, such as

appeal transcripts, etc.” Pet’r’s Mem. 2-3, ECF No. 2.

        Petitioner’s claim that the fact-finding process was inadequate is not a basis for federal

habeas-corpus relief. It is well established that alleged errors or defects in state habeas proceedings

are not cognizable on federal habeas review. See Rudd v. Johnson, 256 F.3d 317, 320 (5th Cir.

2001); Trevino v. Johnson, 168 F.3d 173, 180 (5th Cir. 1999); Nichols v. Scott, 69 F.3d 1255, 1275

(5th Cir. 1995). Nor do any insignificant discrepancies or inaccuracies in the findings justify relief.

Further, having reviewed the record, the state court’s resolution of Petitioner’s ineffective-assistance-

of-counsel claims was not objectively unreasonable.

        A criminal defendant has a constitutional right to the effective assistance of counsel at trial

and on a first appeal as of right. U.S. CONST. amend. VI, XIV; Evitts v. Lucey, 469 U.S. 387, 393-95

(1985); Strickland v. Washington, 466 U.S. 668, 688 (1984); Anders v. California, 386 U.S. 738, 744

(1967). See also Styron v. Johnson, 262 F.3d 438, 450 (5th Cir. 2001) (applying the Strickland

standard to ineffective assistance claims against appellate counsel). An ineffective-assistance claim

is governed by the familiar standard set forth in Strickland v. Washington. 466 U.S. at 668. To

establish ineffective assistance of counsel under this standard, a petitioner must show (1) that


                                                   10
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                    Page 11 of 25 PageID 1237



counsel’s performance fell below an objective standard of reasonableness, and (2) that but for

counsel’s deficient performance the result of the proceeding would have been different. Id. at 688.

Both prongs of the Strickland test must be met to demonstrate ineffective assistance. Id. at 687, 697.

        In applying this standard, a court must indulge a strong presumption that counsel’s conduct

fell within the wide range of reasonable professional assistance or sound trial or appellate strategy.

Id. at 668, 688-89. Judicial scrutiny of counsel’s performance must be highly deferential. Id. at 689.

Where, as here, the state courts adjudicated the ineffective-assistance claims on the merits, this court

must review petitioner's claim under the “doubly deferential” standards of both Strickland and §

2254(d). Cullen v. Pinholster, 563 U.S. 170, 190 (2011). In such cases, the “pivotal question” for

this Court is not “whether defense counsel’s performance fell below Strickland’s standard”; it is

“whether the state court’s application of the Strickland standard was unreasonable.” Richter, 562

U.S. at 101, 105.

        In his state habeas application, Petitioner raised the following ineffective-assistance claims

against his trial counsel Ray Hall and Brandon Weaver:

        [Ground Three:]         Counsel failed to file any post-verdict motions;

        [Ground Four:]          Counsel failed to inform Applicant of his right to a mandatory
                                severance upon request;

        [Ground Six:]           Counsel failed to investigate and properly prepare a defense;

        [Ground Seven:]         Counsel failed to object to the jury charge;

        [Ground Eight:]         Counsel failed to impeach witnesses with failed drug tests and
                                medical records;

        [Ground Nine:]          Counsel failed to object to prosecutorial misconduct and
                                misstatements of law;



                                                  11
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                             Page 12 of 25 PageID 1238



         [Ground Ten:]              Counsel failed to inform Applicant of the State’s twenty year
                                    plea offer;

         [Ground Eleven:]           Counsel advised Applicant to commit perjury; and

         [Ground Thirteen:]         Counsel failed to attack the use of the prior conviction for
                                    enhancement as it was invalid.

SHR 161-62, ECF No. 18-32.

         Hall submitted an affidavit responding to the allegations as follows (any spelling,

punctuation, and /or grammatical errors are in the original):

                 In response to Ground Three - The verdict was not clearly wrong. The
         Applicant keeps arguing that since the jury found him not guilty on the first case,
         they should have found him not guilty on the second case. Applicant keeps arguing
         self-defense against multiple assailants. There were not multiple assailants. There
         were two (2) people he was accused of attacking. They were not attacking him at the
         same time. In the first case, he was found not guilty of the offense that took place by
         the Applicant’s car. The Applicant exited his vehicle and an altercation with one
         individual occurred. That individual was stabbed between Applicant’s car and the
         driver’s side of the truck at that time. The second individual Applicant was alleged
         to have stabbed was on the passenger side of the truck. Applicant allegedly stabbed
         the second individual in the shoulder. Applicant did not fight multiple assailants.
         Applicant allegedly stabbed two (2) people individually. Applicant was never
         attacked by the individuals at the same time. Immediately after the trial was
         completed, Applicant signed the Notice of Appeal and requested court appointed
         appellant counsel. The defense counsel team was released from representation at that
         time. There were no objections to be made once the trial ended. A Motion for New
         Trial Should have been filed by the new appellate attorney if he felt there were
         grounds for it, not trial counsel. The defense counsel team did not believe there were
         any motions or objections that could have or should have been made filed at that
         time. The argument that Appellate is alleging does not apply to the facts of this case.
         Applicant is also arguing that defense counsel admitted to his Exhibit A through
         silence as I or we had no duty or responsibility to answer.[3]

                In reference to Ground Four — Applicant was informed of his right of
         severance. The alleged crime was one continuous incident. Applicant stated that there
         was no reason to have two (2) separate trials and he wanted to resolve the matters


         3
         “Exhibit A” is a handwritten letter from Petitioner to counsel alleging professional misconduct and demanding
a response from counsel in 30 days. SHR 69-74, ECF No. 18-32.

                                                         12
Case 4:20-cv-00200-O Document 36 Filed 03/05/21                Page 13 of 25 PageID 1239



    simultaneously. The alleged crime happened on one (1) night within fifteen (15)
    minute time period. The Applicant would not have been acquitted of the second case
    because of collateral estoppel and/or the double jeopardy clause. Two individuals
    were allegedly stabbed by the Applicant. After Applicant allegedly stabbed one
    individual, he ran over and allegedly stabbed the second individual. None of his
    allegations would have occurred during pre-trial through habeas corpus means.
    Applicant allegedly stabbed two (2) individuals during one (1) incident. It was
    continuous conduct. The Applicant was in a rage. Applicant allegedly stabbed two
    (2) individuals and allegedly fled the scene in a vehicle. These two (2) cases were the
    same criminal episode and was proper because a defendant may be prosecuted in a
    single criminal action for all offenses arising out of the same criminal episode. The
    decision to try the cases together was to eliminate the possibility of consecutive
    sentences. All of the options were discussed with the Applicant. Defense counsel
    stated our advice and Applicant made the final decision. If these two (2) cases were
    tried separately, they both could have ended in convictions. Again, Applicant is
    alleging that I admitted to his Exhibit A though silence that he mailed to my office.
    I did not respond. I am under no duty or obligation to respond to the document he
    sent to my office.

           ...

            In reference to Ground Six — Applicant is well aware that his case was
    investigated. I personally visited the crime scene twice along with my investigator.
    We spoke with the owner of the club where the alleged incident occurred. We spoke
    with the people who were working at the club at the time of the alleged incident. We
    returned to the club a second time to interview the bartender that was on duty the
    night of the alleged incident. The bartender did not have any knowledge of the
    alleged incident that took place outside the club. The bartender only knew what
    transpired after the injured individuals came back inside the club. We had the same
    information from other employees that were present the night of the alleged incident.
    However, the bartender did know the cousin of the Applicant and informed us of
    another club where she may be found. We went to the other club several times
    hoping that the cousin would show up since we had not been able to speak with her.
    The bartender at the other club told us when the cousin usually comes into that club.
    We went to this club on three (3) other occasions hoping to locate her. My
    investigator finally located the Applicant’s cousin and obtained a written statement.
    The information she provided was different from the Applicant’s and would not be
    helpful to his cases. We were also able to speak with the gentleman that was in the
    car with the Applicant when the Applicant allegedly fled the scene. The information
    we gathered from him was also different from the Applicant’s and would not be
    helpful to his cases. Applicant states that defense counsel put on no defense. If
    defense counsel did not put on a defense, how did the Applicant receive a verdict of
    not guilty on the worst of the two (2) cases. Applicant was never told that he had no


                                              13
Case 4:20-cv-00200-O Document 36 Filed 03/05/21                Page 14 of 25 PageID 1240



    defense in addition to all the other statements in this allegation. The allegations
    contained in Applicant’s complaints are completely false. I have never and will never
    tell a client to lie on the witness stand, especially under oath. The defense counsel
    team was present during the trial at every meeting in the holdover cell with the
    Applicant. The statements were never made to the Applicant. It is my belief that the
    Applicant is alleging these misstatements of fact in order to lessen the time he has to
    serve in prison. Every name, telephone number and FaceBook we were given had
    been called and/or investigated. We investigated many other leads that the Applicant
    did not give us, but we discovered on our own. The Applicant insisted on testifying
    no matter what we told him. The Applicant was the only individual that could testify
    to what he testified to. Everyone who was present outside the club at the time of the
    alleged incident was interviewed and/or statements taken and/or their statements
    listened to and/or reviewed. The Applicant keeps referring to self-defense against
    multiple assailants. That is not what happened in these cases and is not what the
    evidence in these cases revealed. The defense counsel team knew these cases
    forwards and backwards. The defense counsel team was well aware of the law that
    was applicable. The Applicant is now attempting to invent things stating that it
    applied to his cases when it did not. We did not voir dire on self-defense as a trial
    strategy. We did not want the State to question their witnesses in that regard in an
    attempt to catch the State off guard. The Applicant continues to argue that defense
    counsel admitted to his Exhibit A through silence. I or we had no duty, obligation or
    responsibility to answer.

            In reference to Ground Seven — There were no objections to be made to the
    jury charge. The Applicant is incorrect in his assertion that the charge was read
    differently from what the jury charge actually stated. The defense counsel team as
    well as the court reporter followed along with the Judge as he read the jury charge.
    If it would have been read differently, defense counsel team would have objected.
    The Applicant was not entitled to a lessor included offense since he testified that he
    stabbed both individuals. The Applicant admitted to using a deadly weapon.
    Therefore, there should not have been a lessor included offense of assault with bodily
    injury. The Applicant is not entitled to a “imperfect self-defense” instruction. This
    defense is only used in murder cases in only a few jurisdictions and Texas is not one
    of those jurisdictions. The Applicant continues to argue that defense counsel admitted
    to his Exhibit A through silence. I or we had no duty, obligation or responsibility to
    answer.

            In reference to Ground Eight — In these cases, all of the witnesses who were
    present at the alleged incident admitted to using alcohol as each said they bought
    pitchers of beer or had to pay their tab. There was nothing in the record, reports or
    the investigation by defense counsel that showed any of the Witnesses were
    intoxicated or under the influence of narcotics that caused them to act differently or
    not remember things. As part of our trial strategy, we had decided that we were only


                                              14
Case 4:20-cv-00200-O Document 36 Filed 03/05/21                Page 15 of 25 PageID 1241



    going to ask important questions that we wanted the jury to focus on instead of
    asking a bunch of irrelevant questions. Apparently, our trial strategy worked since the
    Applicant received a not guilty verdict on the worst of the two (2) cases. The State
    did not portray the witnesses as “good people” as the Applicant claims. The State
    brought out their prior criminal records along with the fact that the witnesses had all
    ordered alcohol. Furthermore, the Applicant continues to argue that defense counsel
    admitted to his Exhibit A through silence. I or we had no duty, obligation or
    responsibility to answer.

            In reference to Ground Nine — There was nothing that defense counsel team
    should have objected to that was not objected to in these cases. During the State’s
    closing argument, defense counsel team would have objected to anything that was
    objectionable. The Applicant is arguing that the State’s closing argument should have
    been objected to at some point. The State has a right to argue its case just as the
    defense team has a right to argue their case. The State did not misstate any of the
    laws applicable to these cases or they would have been objected to by the defense
    counsel. The Applicant is attempting to invent anything he can in an effort to make
    it appear that the defense counsel team did not do their job properly. The Applicant
    is making untrue allegations. The Applicant received a not guilty verdict on the worse
    of the two (2) cases. There were no misstated laws as the Applicant is claiming.
    There is not anything missing from the record. The Applicant is not “clearly”
    remembering things accurately. If someone was asked if they believe the accused
    party to be guilty, we would have objected to the statement. These things are being
    made up by the Applicant. Again, the Applicant continues to argue that defense
    counsel admitted to his Exhibit A through silence. I or we had no duty, obligation or
    responsibility to answer.

             In reference to Ground Ten — The State offered 20 years to the Applicant a
    few days before trial. I had spoken to his grandmother, Juanita Farmer, a few days
    prior to trial and informed her that the State had come down from 25 years to 20
    years, but Applicant would not accept the State’s new offer. We were in Court when
    the 20-year offer was made, and I immediately relayed the offer to the Applicant. The
    Applicant insisted on getting ten (10) years or less or he wanted to pled open to the
    Judge. I spoke with the prosecutors regarding the Applicant’s wishes and they would
    not agree to the Applicant going open to the Judge. They also would not agree to
    waive the jury. Each and every plea offer the State made was communicated and
    discussed with the Applicant. The plea acknowledgement the Applicant is referring
    to was the original “no offer” at the first setting and the second setting was when the
    State made their first offer. Those were the only two (2) offers reduced to writing and
    acknowledged. Any plea offer that is relayed to me on any case on behalf of my
    clients is discussed with my clients. I always obtain the best deal possible for all of
    my clients prior to going to trial. I communicate every plea bargain offer I receive to
    all of my clients. The defense counsel team did everything we could to get the State’s


                                              15
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                  Page 16 of 25 PageID 1242



      offer down on these cases. The State finally reduced their offer of 25 years just prior
      to trial to 20 years. Again, the Applicant was adamant about receiving ten (10) years
      or less. The Applicant believed that if the State did not offer ten (10) years or less,
      he could get that amount from the Judge. Furthermore, the Applicant continues to
      argue that defense counsel admitted to his Exhibit A through silence. I or we had no
      duty, obligation or responsibility to answer.

              In reference to Ground Eleven — This is the same allegation that the
      Applicant complained about in Ground Six. The Applicant was never told by me to
      lie about anything. I have never and will never instruct a client or anyone else to lie
      under oath. The Applicant’s testimony at trial is exactly why he received the not
      guilty verdict on the first case. Everything the Applicant said at the trial made sense.
      Now the Applicant is trying to say that I told him to lie and say that he only saw the
      holster. The Applicant was passionate with his testimony at trial and what he said
      made sense with the emotion he put behind it. Even if the Applicant had said that he
      saw the gun in the door, it would not have changed anything. His testimony would
      have had the same impact either way. I am not sure why the Applicant has decided
      to make these false allegations. It would not have expanded anything about the
      self-defense theory. To reiterate, the Applicant was never told to lie about anything.
      Co-Counsel was present every time we spoke during the trial. If Applicant’s
      statement was true, Co-Counsel would have reported this counsel. Again, the
      Applicant continues to argue that defense counsel admitted to his Exhibit A through
      silence. I or we had no duty, obligation or responsibility to answer.

             ...

              In reference to Ground Thirteen — I did not represent the Applicant in his
      prior case. All I could do is look at the previous judgment where there was a finding
      that the Applicant was competent. The competency issue is the only thing I could
      look at regarding his prior case. The Applicant was represented by another attorney
      in the prior case. Therefore, any complaint in that case should be made with that
      attorney. The defense counsel team did everything we could for the Applicant. The
      Applicant received a not guilty verdict in the more severe of the two (2) cases. It
      appears that the Applicant is attempting to file anything he can to avoid punishment
      on the case in which he was found guilty. The Applicant is fabricating stories and
      misstating facts about what actually transpired in his cases. Furthermore, the
      Applicant continues to argue that defense counsel admitted to his Exhibit A through
      silence. I or we had no duty, obligation or responsibility to answer.

SHR 139-43, ECF No. 18-32.

      Weaver also submitted an affidavit, in which he stated (any spelling, punctuation, and/or



                                                16
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                    Page 17 of 25 PageID 1243



grammatical errors are in the original):

       2.      I was second-chair co-counsel for the defense during Applicant’s trial on or
       around September 12-15, 2016. In late August 2016, Ray Hall, appointed lead
       counsel, agreed to let me participate in Applicant’s trial as second-chair. In late
       August 2016, Mr. Hall provided to me part of his file regarding this case that likely
       included the indictments and police reports, which I reviewed. I no longer possess
       any documents related to this matter as any documentation I had was given to Mr.
       Hall at the conclusion of the trial.

       3.      I did not perform any independent investigation related to this case. Mr. Hall
       and I discussed the case and trial strategy prior to the trial and it was decided that my
       participation would include voir dire and the cross-examination of several witnesses.
       The likely testimony of the witnesses that I would cross-examine was discussed by
       Mr. Hall and me based on Mr. Hall’s investigation, as were possible cross-
       examination questions for each witness. At no time did Mr. Hall attempt to relinquish
       any duty he owed to Applicant as Applicant’s appointed counsel and all of my
       participation in the trial was under Mr. Hall’s supervision and with his permission.
       Prior to it being decided by Mr. Hall and me in late August 2016 that I would be
       assisting in the trial, Mr. Hall had already performed, in my estimation, a thorough
       investigation of both cases to be tried, and was, in my opinion, absolutely prepared
       to go to trial by himself should my schedule have not allowed me to participate. My
       participation in the trial was always under the close supervision of Mr. Hall. The
       remainder of this affidavit will address Applicant’s grounds of error in which
       Applicant claims he received ineffective assistance of trial counsel.

       4.      In response to Applicant’s Ground Three: Applicant complains that counsel
       did not file any post-verdict motions. I recall discussing with Mr. Hall after the
       verdict was read whether there were any post-verdict motions that should have been
       made at that time and determined that there were none. Further, Applicant in this
       Ground, and others, complains that counsel did not respond to Applicant’s Exhibit
       A that he attached to his writ, and that by not responding to said Exhibit A that
       counsel admits to everything therein. Applicant’s Exhibit A was not sent to me by
       Applicant and therefore I have no response to this allegation.

       5.     In response to Applicant’s Ground Four: I recall discussing with Mr. Hall
       during our trial preparation the issue of severence, and Mr. Hall informed me that he
       and Applicant had discussed the issue and decided that no severence should be made.

       6.     In response to Applicant’s Ground Six: As stated above, I conducted no
       independent investigation of the case. Mr. Hall never asked, or suggested to,
       Applicant that Applicant should lie about anything. In fact, it was made clear to
       Applicant prior to his testifying that he first and foremost must tell the truth and only


                                                  17
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                    Page 18 of 25 PageID 1244



       the truth.

       7.      In response to Applicant’s Ground Seven: No objections were needed
       regarding the jury charge. I read the charge as it was read by the Judge in open court,
       and followed along. Had the Judge’s rendition of the charge differed from what was
       in the written charge, I would have immediately notified Mr. Hall so that an objection
       could be made. The Judge’s rendition did not differ from what was in the written
       charge.

       8.      In response to Applicant’s Ground Eight: Mr. Hall and I discussed cross-
       examination topics and questions for all the witnesses we expected to testify and
       determined that, as trial strategy, we would ask important questions for the jury’s
       benefit. Mr. Hall and I took in consideration the entire file and results of Mr. Hall’s
       investigation in forming our strategy.

       9.      In response to Applicant’s Ground Nine: Had the prosecution misstated law
       or facts, Mr. Hall or I would have objected. Nothing in the State’s arguments was
       objectionable or not allowed by law. The State’s attorneys are allowed to argue their
       case and draw reasonable inferences from the evidence just as defense counsel is.

       10.     In response to Applicant’s Ground Ten: I was not involved in any of the plea
       offer communications with Applicant.

       11.     In response to Applicant’s Ground Eleven: This Ground appears to be similar
       to Ground Six. Neither I nor Mr. Hall at any time ever asked, instructed, or suggested
       to Applicant that he lie. In fact, we made it clear that [he] must tell the truth and only
       the truth.

       12.    In response to Applicant’s Ground Thirteen: Neither Mr. Hall nor I
       represented Applicant in his prior case. Any complaint about that case should be
       made against the attorney that represented Applicant in that case. I recall that Mr.
       Hall and I reviewed judgment in the prior case to determine whether there was a
       finding that Applicant was competent and determined that such a finding existed.

Id. at 135-37.

       The magistrate judge entered factual findings consistent with counsel’s affidavits and

concluded that Petitioner had failed to satisfy either prong of Strickland. Id. at 164-70, 173-76. The

actions of the magistrate were adopted by the trial judge, and the Texas Court of Criminal Appeals

denied relief based on the trial court’s findings. Id. at 182. Petitioner presents no evidence or


                                                  18
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                    Page 19 of 25 PageID 1245



persuasive argument to rebut the state court’s findings and conclusions. Therefore, relying on the

presumptive correctness of those findings, and having independently reviewed Petitioner’s

ineffective-assistance-of-trial-counsel claims in conjunction with the state court records, the state

court’s application of Strickland was not objectively unreasonable under the doubly-deferential

standard applied to such claims. Petitioner’s claims are conclusory or speculative with no legal or

evidentiary basis, contradicted by the record, would have required counsel to make frivolous

objections or motions, or involve strategic decisions by counsel, which are either insufficient to raise

a constitutional issue and/or outside this court’s perview on federal habeas review. See Strickland,

460 U.S. at 689 (holding strategic decisions by counsel are virtually unchallengeable and generally

do not provide a basis for post-conviction relief on the grounds of ineffective assistance of counsel);

Green v. Johnson, 160 F.3d 1029, 1042 (5th Cir.1998) (holding conclusory arguments are

insufficient to support claim of ineffective assistance); Koch v. Puckett, 907 F.2d 524, 530 (5th

Cir.1990) (concluding that “counsel is not required to make futile motions or objections).

       Petitioner also claimed that his appellate counsel was ineffective by failing to file a brief

raising any issues, notably the issues raised in his state habeas application. Pet. 11, ECF No. 1;

Pet’r’s Mem. 28-29, ECF No. 2. The state habeas court adopted the following factual findings on

the issue:

       103.    Applicant’s appellate counsel filed an Anders brief.

       104.    Applicant filed a pro se brief.

       105.    After considering Applicant’s pro se brief, the Second Court of Appeals
               found “nothing in the record that might arguably support the appeal.”

       106.    Applicant presents no credible evidence that appellate counsel’s
               representation fell below an objective standard of reasonableness because he


                                                  19
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                  Page 20 of 25 PageID 1246



              chose to file an Anders brief.

       107.   Applicant presents no credible evidence that the outcome of the proceeding
              would have been different had counsel not filed an Anders brief.

SHR 171-72, ECF No. 18-32 (citations omitted).

       Based on those findings, and applying the Strickland standard, the state court entered the

following legal conclusions:

       59.    An attorney is under an ethical obligation not to raise frivolous issues on
              appeal.

       60.    An attorney is prohibited from raising claims on appeal that are not founded
              in the record.

       61.    Counsel is not required to advance every argument; however, if he “fails to
              raise a claim that has indisputable merit under well-settled law,” and the issue
              would have affected the outcome of the proceeding, counsel is ineffective for
              failing to raise it.

       62.    Applicant has failed to prove that appellate counsel’s representation fell
              below an objective standard of reasonableness because he filed an Anders
              brief.

       63.    Applicant has failed to prove that his appellate attorney’s representation fell
              below an objective standard of reasonableness.

       64.    A party fails to carry his burden to prove ineffective assistance of counsel
              where the probability of a different result absent the alleged deficient conduct
              “sufficient to undermine confidence in the outcome” is not established.

       65.    “[A] court need not determine whether counsel’s performance was deficient
              before examining the prejudice suffered by the defendant as a result of the
              alleged deficiencies. The object of an ineffectiveness claim is not to grade
              counsel’s performance. If it is easier to dispose of an ineffectiveness claim on
              the ground of lack of sufficient prejudice, which we expect will often be so,
              that course should be followed.”

       66.    Applicant has failed to show that there is a reasonable likelihood that the
              outcome of the appellate proceeding would have been different had appellate
              counsel not filed an Anders brief.


                                                20
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                     Page 21 of 25 PageID 1247




        67.     Applicant has failed to show that there is a reasonable likelihood that, but for
                the alleged acts of misconduct, the result of the appellate proceeding would
                have been different.

        68.     Applicant has failed to prove that he received ineffective assistance of
                appellate counsel.

Id. at 178-79 (citations omitted).

        Petitioner presents no evidence or persuasive argument to rebut the state court’s findings and

conclusions. Therefore, relying on the presumptive correctness of those findings, and having

independently reviewed Petitioner’s ineffective-assistance-of-appellate-counsel claims in

conjunction with the state court records, the state court’s application of Strickland was not

objectively unreasonable under the doubly-deferential standard.

        To demonstrate ineffective assistance of counsel based on his appellate counsel’s failure to

file a merits brief, a petitioner must show that his counsel “unreasonably failed to discover

nonfrivolous issues and to file a merits brief raising them” and that “but for his counsel’s

unreasonable failure to file a merits brief, he would have prevailed on his appeal.” Smith v. Robbins,

528 U.S. 259, 285 (2000)). Petitioner cannot demonstrate prejudice because he has not identified any

meritorious claims upon which he was likely to prevail on appeal.

        E. Denied Trial Counsel at Critical Stage

        Under his fourth ground, Petitioner claims that he was denied counsel at a critical stage in

the state-court proceedings. Pet. 7, ECF No. 1; Pet’r’s Mem. 25-28, ECF No. 2. Specifically, he

claims he was denied court-appointed counsel (1) at the initial hearing, thus waiving his right to an

examining trial and his right to be present at the “grand jury hearing, to present a pre-trial statement

in regards to his defense at the grand jury hearing, and to preserve the record of this hearing,” (2) for


                                                   21
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                  Page 22 of 25 PageID 1248



nine months following his arraignment, thus hindering the investigation of his case, and (3) at a

court-ordered mental evaluation. He also claims that the state courts’ fact-finding process was

inadequate to resolve the issue because he was not allowed to supplement the state habeas record

with “other stated facts and critical stages.” Pet. 7, ECF No. 1; Pet’r’s Mem. 26, ECF No. 2.

       Petitioner’s claim that he was denied counsel at the court-ordered mental evaluation was not

exhausted in the state courts, and is expressly waived. And, as noted above, his claim that the fact-

finding process was inadequate during the state habeas proceedings is not a basis for federal habeas-

corpus relief.

       As to his remaining claims, the state habeas court adopted the following factual findings on

the issue:

       90.       The complaint in this case was filed on April 27, 2015.

       91.       [Petitioner] was indicted on May 8, 2015, less than two weeks after the
                 complaint was filed.

       92.       On November 20, 2015, [Petitioner] was confined in Johnson County on a
                 separate offense.

       93.       On November 20, 2015, [Petitioner] wrote a letter to this Court, requesting
                 he be benched to Tarrant County for this case and requesting appointment of
                 counsel.

       94.       Tarrant County declined to bench [Petitioner] immediately because “per
                 extradition (JP) Johnson will rise to [Tarrant County] when their case [was]
                 disposed.”

       95.       [Petitioner] was indicted before he requested appointment of counsel.

       96.       On or about February 5, 2016, Tarrant County benched [Petitioner] from
                 Johnson County.

       97.       On February 4, 2016, [Petitioner] was brought before the magistrate and
                 requested appointment of counsel.


                                                 22
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                   Page 23 of 25 PageID 1249




       98.     On February 4, 2016, the magistrate ordered [Petitioner] to be examined for
               mental illness and mental retardation.

       99.     On February 5, 2016, Mr. Kenneth Mullen was appointed to represent
               [Petitioner].

       100.    The first court setting in this case occurred on February 22, 2016.

       101.    On February 24, 2016, Mr. Ray Hall, Jr. was appointed to represent
               [Petitioner].

       102.    [Petitioner] presents no credible evidence to support his claim that he was
               denied counsel during any “critical stage” of his prosecution.

SHR 170-71, ECF No. 18-32 (record citations omitted).

       Based on its findings, and applying relevant state law, the state court entered the following

legal conclusions:

       49.     When determining whether a particular event is a critical stage—thus
               triggering a Sixth Amendment right to counsel—depends on whether the
               accused requires aid in coping with legal problems or assistance in meeting
               his adversary.

       50.     When an indictment occurs prior to arraignment or any other legal
               proceeding, the Sixth Amendment right to counsel does not attach before
               indictment.

       51.     The return of an indictment terminates the right to an examining trial and
               establishes probable cause as a matter of law.

       52.     Because [Petitioner] was not entitled to appointment of counsel before
               indictment, and the right to an examining trial terminates upon the return of
               indictment, [Petitioner] has failed to prove that he was denied his right to
               counsel.

Id. at 176-77 (citations omitted).

       Petitioner has failed to present clear and convincing evidence to rebut the state courts’ factual

findings: thus, deferring to those findings, the state court’s adjudication of the claims was not an


                                                  23
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                     Page 24 of 25 PageID 1250



unreasonable application of federal law as determined by the Supreme Court. The Sixth Amendment

right to counsel attaches at or after the time that adversary judicial proceedings have been initiated

by way of formal charge, preliminary hearing, indictment, or arraignment. Kirby v. Illinois, 406 U.S.

682, 688-91 (1972). In this case, the right to counsel did not attach for the underlying offense until

Petitioner was indicted in Tarrant County. The Sixth Amendment right to counsel is offense-specific.

McNeil v. Wisconsin, 501 U.S. 171, 175 (1991). Thus, Petitioner’s arraignment or initial hearing on

unrelated charges in Johnson County did not invoke the right. Furthermore, there is no constitutional

right to an examining trial or corresponding right to counsel. See Hunnicutt v. Watkin, No.

3:10-CV-0618-BH, 2010 WL 1997115, at *4 (N.D. Tex. Apr. 28, 2010) (citing cases). Similarly, an

accused has no right to appear before a grand jury to present evidence prior to indictment. United

States v. Donahey, 529 F.2d 831, 832 (5th Cir. 1976); United States v. Fritz, 852 F.2d 1175, 1178

(9th Cir. 1988). Nor has Petitioner demonstrated that the investigation of his case was frustrated by

the delay in appointing counsel for him.

        F. Inadequate Law Library

        Under his seventh ground, Petitioner claims that the prison law library was inadequate to

research clearly established federal law, thereby “restraining” his liberty to pursue federal habeas

relief and access to the courts. Pet. 11, ECF No. 1; Pet’r’s Mem. 29-30, ECF No. 2. This claim fails

to state a claim for habeas relief because it does not challenge the fact or duration of his confinement.

See Preiser v. Rodriguez, 411 U.S. 475, 488-90 (1973) (providing that the federal habeas statute is

“explicitly and historically designed to provide the means for a state prisoner to attack the validity

of his confinement”).




                                                   24
 Case 4:20-cv-00200-O Document 36 Filed 03/05/21                Page 25 of 25 PageID 1251



V. CONCLUSION

       For the reasons discussed herein, Petitioner’s petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 is DENIED. Further, pursuant to 28 U.S.C. § 2253(c), for the reasons discussed

herein, a certificate of appealability is DENIED.

       SO ORDERED on this 5th day of March, 2021.




                                                    _____________________________________
                                                    Reed O’Connor
                                                    UNITED STATES DISTRICT JUDGE




                                               25
